
	
		II
		111th CONGRESS
		1st Session
		S. 2217
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Dodd (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the liquidation or reliquidation of
		  certain entries relating to top-of-the-stove stainless steel cooking ware from
		  the Republic of Korea entered between January 1, 1999 and January 22,
		  2003.
	
	
		1.Liquidation or reliquidation
			 of certain entries of top-of-the-stove stainless steel cooking ware from the
			 republic of korea entered between january 1, 1999 and january 22, 2003
			(a)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law and subject to the provisions of
			 subsection (b), the U.S. Customs and Border Protection shall, not later than 90
			 days after the receipt of the request described in subsection (b), liquidate or
			 reliquidate each entry described in subsection (d) at the new rate of duty
			 described in that subsection, to the extent the former rate of duty described
			 in that subsection was applied to such merchandise on the date of entry.
			(b)RequestsLiquidation
			 or reliquidation may be made under subsection (a) with respect to an entry
			 described in subsection (d) only if a request therefore is filed with the U.S.
			 Customs and Border Protection not later than 90 days after the date of the
			 enactment of this Act.
			(c)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of any entry under subsection (a) shall be
			 paid not later than 90 days after the date of such liquidation or
			 reliquidation.
			(d)Entries
			 describedThe entries referred to in subsection (a) are as
			 follows:
				(1)Entry year
			 1999The following entries shall, to the extent an antidumping
			 rate of duty of 8.10 percent or 7.39 percent was formerly applied, be
			 reliquidated at an antidumping rate of duty of 1.67 percent:
					
						
							
								Entry numberEntry date
								
								336 2596739–52/4/1999
								
								336 2596857–52/9/1999
								
								336 2596897–12/9/1999
								
								336 2596977–12/11/1999
								
								336 2597059–72/11/1999
								
								336 2597136–32/17/1999
								
								336 2597190–02/17/1999
								
								336 2597293–23/1/1999
								
								336 2597320–33/1/1999
								
								336 2597368–23/9/1999
								
								336 2597491–23/18/1999
								
								336 2597536–43/18/1999
								
								336 2597601–63/18/1999
								
								336 2597793–13/19/1999
								
								336 2597808–73/25/1999
								
								336 2597636–23/25/1999
								
								336 2597671–93/31/1999
								
								336 2597901–03/31/1999
								
								336 2597966–34/7/1999
								
								336 2598053–94/7/1999
								
								336 2598123–04/14/1999
								
								336 2598124–8 4/23/1999
								
								336 2598238–64/23/1999
								
								336 2598511–65/3/1999
								
								336 2598510–85/4/1999
								
								336 2598268–35/11/1999
								
								336 2598269–15/11/1999
								
								336 2598600–75/12/1999
								
								336 2598601–55/12/1999
								
								336 2598739–35/18/1999
								
								336 2598740–15/18/1999
								
								336 2598755–95/25/1999
								
								336 2598756–75/25/1999
								
								336 2598969–66/4/1999
								
								336 2598970–46/4/1999
								
								336 2599136–16/4/1999
								
								336 2599137–96/4/1999
								
								336 2599179–16/11/1999
								
								336 2599725–16/21/1999
								
								336 2599726–96/21/1999
								
								336 2599484–56/30/1999
								
								336 2599485–26/30/1999
								
								336 2599651–97/6/1999
								
								336 2599652–77/6/1999
								
								336 2599787–17/14/1999
								
								336 2599788–97/14/1999
								
								336 2599916–67/19/1999
								
								336 2600049–37/30/1999
								
								336 2600050–17/30/1999
								
								336 2600201–08/5/1999
								
								336 2600202–88/5/1999
								
								336 2600361–28/12/1999
								
								336 2600362–08/12/1999
								
								336 2600484–28/18/1999
								
								336 2600525–28/18/1999
								
								336 2600663–18/31/1999
								
								336 2600664–98/31/1999
								
								336 2600787–89/3/1999
								
								336 2600788–69/3/1999
								
								336 2600996–59/23/1999
								
								336 2600997–39/23/1999
								
								336 2601187–09/29/1999
								
								336 2601188–89/29/1999
								
								336 2601189–610/1/1999
								
								336 2601190–410/1/1999
								
								336 2601431–210/5/1999
								
								336 2601432–010/5/1999
								
								336 2601519–410/8/1999
								
								336 2601520–210/8/1999
								
								336 2601529–310/12/1999
								
								336 2601530–110/12/1999
								
								336 2601655–610/19/1999
								
								336 2601656–410/19/1999
								
								336 2601797–610/22/1999
								
								336 2601798–410/22/1999
								
								336 2601800–811/3/1999
								
								336 2601799–211/4/1999
								
								336 2601950–111/10/1999
								
								336 2601951–911/10/1999
								
								336 2602201–811/16/1999
								
								336 2602202–611/16/1999
								
								336 2602319–811/22/1999
								
								336 2602320–611/22/1999
								
								336 2602404–812/1/1999
								
								336 2602405–512/1/1999
								
								336 2602633–212/6/1999
								
								336 2602632–412/8/1999
								
								336 2602772–812/15/1999
								
								336 2602773–612/15/1999
								
								336 2602845–212/22/1999
								
								336 2602846–012/22/1999
								
								336 2602979–912/29/1999
								
								336 2602980–712/29/1999
								
							
						
					
				(2)Entry Year
			 2000The following entries shall, to the extent an antidumping
			 rate of 7.39 percent was formerly applied, be reliquidated at an antidumping
			 rate of duty of 1.26 percent:
					
						
							
								Entry
					 numberEntry date
								
								336 2603169–61/3/2000
								
								336 2607879–61/15/2000
								
								739 6029431–91/31/2000
								
								739 6029704–92/8/2000
								
								739 6029699–12/10/2000
								
								739 6029930–02/16/2000
								
								008 0635322–32/21/2000
								
								739 6030272–42/24/2000
								
								336 2604255–23/3/2000
								
								739 6030562–83/7/2000
								
								739 6030738–43/8/2000
								
								336 2604432–73/10/2000
								
								739 6031041–23/15/2000
								
								739 6031221–03/21/2000
								
								739 6031220–23/21/2000
								
								739 6031198–03/22/2000
								
								336 2604516–73/27/2000
								
								008 0635935–23/28/2000
								
								739 6031554–43/29/2000
								
								739 6031329–13/30/2000
								
								739 6031484–44/3/2000
								
								336 2604723–94/6/2000
								
								336 2604895–54/11/2000
								
								336 2605088–64/14/2000
								
								739 6032412–44/23/2000
								
								008 0636281–04/23/2000
								
								739 6031967–84/24/2000
								
								739 6032414–04/24/2000
								
								739 6032703–65/2/2000
								
								739 6032745–75/2/2000
								
								336 2605234–65/5/2000
								
								739 6032999–05/9/2000
								
								739 6033467–75/23/2000
								
								739 6033484–25/23/2000
								
								336 2605320–36/15/2000
								
								336 2605636–26/16/2000
								
								739 6034538–46/16/2000
								
								336 2605656–06/19/2000
								
								336 2605691–76/20/2000
								
								336 2606008–37/6/2000
								
								336 2606173–57/10/2000
								
								739 6035525–07/13/2000
								
								739 6035507–87/13/2000
								
								336 2606449–97/19/2000
								
								739 6035801–57/20/2000
								
								739 6035707–47/20/2000
								
								336 2606538–97/26/2000
								
								336 2606646–08/3/2000
								
								739 6036406–28/3/2000
								
								739 6036408–88/3/2000
								
								739 6036384–18/4/2000
								
								336 2606921–78/9/2000
								
								336 2607439–98/17/2000
								
								336 2607447–28/18/2000
								
								336 2607838–28/22/2000
								
								739 6037536–59/12/2000
								
								739 6038089–49/19/2000
								
								739 6038497–910/2/2000
								
								739 6038899–610/11/2000
								
								739 6039461–410/25/2000
								
								739 6039311–110/30/2000
								
								336 2608716–911/3/2000
								
								336 2608719–311/3/2000
								
								739 6039841–711/7/2000
								
								739 6039718–711/7/2000
								
								336 2609709–311/8/2000
								
								336 2608722–711/8/2000
								
								336 9412013–211/10/2000
								
								336 2609529–511/16/2000
								
								739 6040100–511/16/2000
								
								336 9412016–511/17/2000
								
								336 9412019–911/21/2000
								
								739 6040227–611/25/2000
								
								739 6039607–211/28/2000
								
								336 9412334–211/30/2000
								
								336 9412337–511/30/2000
								
								739 6040875–212/9/2000
								
								739 6040981–812/12/2000
								
								336 9412631–112/13/2000
								
								739 6041062–612/17/2000
								
								336 9412634–512/19/2000
								
								739 6041145–912/20/2000
								
								336 9412637–812/21/2000
								
								336 9412899–412/26/2000
								
								336 9412965–312/28/2000
								
								739 6041516–112/30/2000
								
							
						
					
				(3)Entry year
			 2001The following entries shall, to the extent an antidumping
			 rate of duty of 7.39 percent or 1.67 percent was formerly applied, be
			 reliquidated at an antidumping rate of duty of 0.90 percent:
					
						
							
								Entry numberEntry date
								
								739 6041721–71/3/2001
								
								336 9412562–81/5/2001
								
								336 9413082–61/5/2001
								
								008 0641141–91/5/2001
								
								008 0641202–91/11/2001
								
								336 9413358–01/12/2001
								
								336 2608124–61/15/2001
								
								336 9413361–41/15/2001
								
								336 9412279–91/16/2001
								
								739 6042228–21/18/2001
								
								739 6042223–31/18/2001
								
								336 9413426–51/19/2001
								
								336 9413444–81/19/2001
								
								739 6042405–61/23/2001
								
								336 9413518–91/25/2001
								
								739 6042480–91/26/2001
								
								336 9413814–22/5/2001
								
								739 6042833–92/5/2001
								
								739 6042954–32/7/2001
								
								336 9413894–42/8/2001
								
								739 6042931–12/10/2001
								
								336 9414162–52/23/2001
								
								739 6043410–52/24/2001
								
								336 9414223–53/7/2001
								
								739 6043950–03/7/2001
								
								336 9414325–83/20/2001
								
								336 9414331–63/28/2001
								
								336 9414333–23/29/2001
								
								336 9415452–94/2/2001
								
								336 9415449–54/4/2001
								
								336 9415454–54/25/2001
								
								336 9415456–04/25/2001
								
								739 6047935–76/12/2001
								
								739 6047856–56/14/2001
								
								739 6047934–06/14/2001
								
								739 6048091–86/21/2001
								
								336 9567582–96/25/2001
								
								336 9415457–87/6/2001
								
								739 6048879–67/9/2001
								
								739 6048948–97/10/2001
								
								336 9568422–77/13/2001
								
								739 6049096–67/16/2001
								
								336 9568425–07/19/2001
								
								739 6049296–27/20/2001
								
								739 6049301–07/20/2001
								
								739 6049300–27/20/2001
								
								739 6049299–67/21/2001
								
								739 6049553–67/25/2001
								
								336 9568427–68/1/2001
								
								739 6049985–08/8/2001
								
								739 6050161–48/14/2001
								
								739 6050233–18/14/2001
								
								336 9568429–28/16/2001
								
								336 9568431–88/27/2001
								
								739 6050759–58/29/2001
								
								739 6050761–18/29/2001
								
								739 6050762–98/29/2001
								
								739 6050789–28/29/2001
								
								336 9568435–99/5/2001
								
								220 1012341–69/19/2001
								
								220 1012344–09/19/2001
								
								220 1012345–79/19/2001
								
								336 9568433–49/20/2001
								
								336 9568437–59/21/2001
								
								336 9568439–19/21/2001
								
								739 6051534–19/21/2001
								
								739 6051498–99/24/2001
								
								336 9568441–710/1/2001
								
								336 9568443–310/2/2001
								
								739 6052003–610/5/2001
								
								336 9568445–810/8/2001
								
								336 9568449–010/11/2001
								
								739 6052333–710/11/2001
								
								336 9568447–410/17/2001
								
								739 6052539–910/17/2001
								
								739 6052581–110/18/2001
								
								739 6052580–310/19/2001
								
								739 6052582–910/19/2001
								
								739 6052588–610/20/2001
								
								336 9568451–611/5/2001
								
								739 6053140–511/7/2001
								
								336 9568453–211/12/2001
								
								739 6053218–911/12/2001
								
								739 6053346–811/12/2001
								
								739 6053347–611/12/2001
								
								336 9568455–711/14/2001
								
								739 6053420–111/14/2001
								
								336 9568457–311/23/2001
								
								336 9568459–911/30/2001
								
								336 9568464–912/5/2001
								
								739 6054285–712/7/2001
								
								739 6054242–812/11/2001
								
								739 6054279–012/11/2001
								
								739 6054290–712/11/2001
								
								336 9573250–512/17/2001
								
								739 6054492–912/18/2001
								
								739 6054501–712/18/2001
								
								336 9573252–112/26/2001
								
							
						
					
				(4)Entry year
			 2002The following entries shall, to the extent an antidumping
			 rate of duty of 1.67 percent or 1.26 percent was formerly applied, be
			 reliquidated at an antidumping rate of duty of 0.90 percent:
					
						
							
								Entry numberEntry date
								
								739 6055104–91/2/2002
								
								336 9573254–71/3/2002
								
								336 2605850–91/7/2002
								
								336 9903585–51/9/2002
								
								336 9573496–41/11/2002
								
								739 6055356–51/11/2002
								
								739 6055488–61/14/2002
								
								336 9903640–81/15/2002
								
								739 6055586–71/15/2002
								
								336 9903642–41/18/2002
								
								336 9573258–81/18/2002
								
								739 6055963–81/25/2002
								
								739 6055954–71/29/2002
								
								739 6056226–92/6/2002
								
								739 6056338–22/6/2002
								
								739 6056433–12/12/2002
								
								739 6056623–72/19/2002
								
								739 6056968–62/28/2002
								
								739 6056967–83/2/2002
								
								739 6057410–83/12/2002
								
								739 6057409–03/15/2002
								
								739 6057973–53/29/2002
								
								739 6058682–14/18/2002
								
								739 6058950–24/27/2002
								
								739 6058971–84/27/2002
								
								JG6 8804702–05/9/2002
								
								739 6059602–85/15/2002
								
								739 6059573–15/15/2002
								
								739 6059603–65/15/2002
								
								JG6 8804788–95/16/2002
								
								JG6 8804733–55/16/2002
								
								739 6059792–75/22/2002
								
								JG6 8804897–85/25/2002
								
								JG6 8805011–55/30/2002
								
								JG6 8804965–36/3/2002
								
								JG6 8804917–46/3/2002
								
								739 6060475–66/10/2002
								
								739 6060821–16/14/2002
								
								739 6060772–66/18/2002
								
								739 6061068–8 6/22/2002
								
								739 6061103–36/23/2002
								
								739 6061069–66/23/2002
								
								739 6061895–47/10/2002
								
								739 6061776–67/12/2002
								
								739 6062689–07/28/2002
								
								739 6063735–08/20/2002
								
								739 6063709–5 8/20/2002
								
								739 6063710–38/20/2002
								
								739 6064286–39/3/2002
								
								739 6065264–99/22/2002
								
								739 6065240–99/22/2002
								
								739 6065872–910/6/2002
								
							
						
					
				(5)Entry year
			 2003The following entries shall, to the extent an antidumping
			 rate of duty of 1.26 percent was formerly applied, be reliquidated at an
			 antidumping rate of duty of 0.90 percent:
					
						
							
								Entry numberEntry date
								
								739 6069860–01/5/2003
								
								739 6070029–91/12/2003
								
								739 6070500–91/22/2003
								
								739 6070760–91/26/2003
								
								739 6070759–11/26/2003
								
								739 6070914–21/29/2003
								
							
						
					
				
